UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4567



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

KENNETH GORDY,
                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CR-03-1092)


Submitted:   March 27, 2006                   Decided:   July 5, 2006


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank L. Eppes, EPPES & PLUMBLEE, P.A., Greenville, South Carolina,
for Appellant.     Jonathan S. Gasser, United States Attorney,
Regan A. Pendleton, Assistant United States Attorney, Greenville,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Kenneth Gordy pled guilty to conspiracy to distribute

more than 500 grams of cocaine and fifty grams or more of cocaine

base, in violation of 21 U.S.C.A. § 841(a)(1) and (b)(1)(A) (West

1999 & Supp. 2005) (Count 1), possession with intent to distribute

five kilograms or more of cocaine, in violation of 21 U.S.C.A.

§ 841(b)(1)(B) (West 1999 & Supp. 2005) (Count 3), conspiracy to

launder money, in violation of 18 U.S.C.A. § 1956(h) (West 2000 &

Supp. 2005) (Count 4), and maintaining a drug-involved premises for

the purpose of distributing five kilograms or more of cocaine, and

aiding   and   abetting   the   same,   in   violation   of   21   U.S.C.A.

§ 856(a)(1)-(2) (West Supp. 2005), 18 U.S.C. § 2 (2000) (Count 5).

He appeals his sentence of concurrent 135-month prison terms on

each count, asserting that the district court erred by applying the

two-level firearm enhancement under U.S. Sentencing Guidelines

Manual § 2D1.1(b)(1) (2004).      We affirm.

           Under the guidelines, a defendant’s offense level must be

increased by two under USSG § 2D1.1(b)(1) if a dangerous weapon was
possessed during the offense.      This “adjustment should be applied

if the weapon was present, unless it is clearly improbable that the

weapon was connected with the offense.”         USSG § 2D1.1(b)(1) cmt.

n.3.     The district court’s enhancement under § 2D1.1(b)(1) is

reviewed for clear error.       United States v. McAllister, 272 F.3d
228, 234 (4th Cir. 2001).

           In order to apply the enhancement, the government need

not establish a perfect connection between the possession of the


                                  - 2 -
firearm   and   the   commission    of    the   drug   offense.      Id.     The

enhancement does not “require[] proof of precisely concurrent acts,

for example, a gun in hand while in the act of storing drugs, drugs

in hand while in the act of retrieving a gun.”             United States v.

Harris, 128 F.3d 850, 852 (4th Cir. 1997) (internal quotation marks

omitted).   On review of the record, we cannot say that the district

court committed clear error in applying the firearm enhancement to

Gordy.

            Gordy’s claim that the § 2D1.1(b)(1) enhancement violates

United States v. Booker, 543 U.S. 220 (2005), is without merit.               We

find that the district court fully considered the factors set forth

in 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2005) in imposing

Gordy’s sentence.      Because the district court imposed a sentence

within the properly calculated guideline range and within the

statutory   maximum,    we   find   the    sentence    reasonable.         United

States v. Green, 436 F.3d 449, 457 (4th Cir. 2006), cert. denied,

74 U.S.L.W. 3654 (U.S. May 22, 2006) (No. 05-10474).

            Accordingly, we affirm Gordy’s sentence.              We dispense
with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                      AFFIRMED




                                    - 3 -